Exhibit 10.2

 

Amendment 2 to General Terms Agreement BCA-65530-0016 Between

 

The Boeing Company

 

And

 

Spirit AeroSystems, Inc.

 

THIS AMENDMENT, entered into as of the 4th day of March, 2011 by Spirit
AeroSystems, Inc. (hereinafter called “Seller”), having its principal office in
Wichita, Kansas and Boeing Commercial Airplanes, a division of the Boeing
Company (herein called “Boeing”), a Delaware Corporation, with a place of
business in Everett, Washington.

 

WHEREAS, the parties have heretofore entered into the General Terms Agreement
BCA 65530-0016 as of the 16th day of June, 2005 (“the GTA”).

 

WHEREAS, the parties entered into Amendment 1 to General Terms Agreement
BCA-65530-0016 dated April 1, 2006 (“Amendment #1).

 

WHEREAS, Seller and Boeing desire to define in writing certain agreements they
have reached to amend the GTA and Amendment #1.

 

WHEREAS, the parties wish to modify the GTA and Amendment #1 to correct the
table of contents by adding SECTION 39.0 ORDER OF PRECEDENCE.

 

WHEREAS, the parties have agreed to modify the GTA and Amendment#1 to
incorporate Electronic Access language into the GTA as amended by Amendment #1
(Amendment #2).

 

NOW THEREFORE, it is hereby agreed by and between the parties

 

THAT the GTA and Amendment #1 be revised to incorporate SECTION 40.0 ELECTRONIC
ACCESS into the GTA and Amendment #1 as shown in Amendment 2 attached hereto.

 

THAT the GTA and Amendment #1 ‘TABLE OF CONTENTS’ be corrected by adding
SECTION 39.0 ORDER OF PRECEDENCE after SECTION 38.0 APPLICABLE LAW and before
SECTION 40.0 ELECTRONIC ACCESS.

 

THAT as expressly provided by this Amendment No. 2, all other terms, conditions,
provisions and obligations of the parties under General Terms Agreement BCA
65530-0016 remain unchanged.

 

IN WITNESS THEREOF the parties hereto have executed this agreement as of the day
and year first written above.

 

THE BOEING COMPANY

 

SPIRIT AEROSYSTEMS INC.

Boeing Commercial Airplanes

 

 

 

 

 

/s/ John Bayer

 

/s/ Mark Milan

John Bayer

Date

 

Mark Milan

Date

Procurement Agent

 

Contracts Manager

 

--------------------------------------------------------------------------------


 

Boeing I Spirit AeroSystems,  Inc.

General Terms Agreement (GTA)

BCA-6553-0016  Amendment 2

 

Amendment2

 

GENERAL TERMS AGREEMENT

 

between

 

THE BOEING COMPANY

 

and

 

SPIRIT AEROSYTEMS INCORPORTATED

 

BCA-65530-0016

 

1

--------------------------------------------------------------------------------


 

AMENDMENTS

 

Amend

 

 

 

 

 

 

Number

 

Description

 

Date

 

Approval

1

 

Incorporate name change from Mid- Western Aircraft Systems Inc. to Spirit
AeroSystems Incorporated. Added effective date of June 17, 2005 to agreement,
and to sections 12.3 and 16.0.

 

4/1/06

 

 

 

 

 

 

 

 

 

2

 

Added Section 40.0 Electronic Access

 

3/4/2011

 

 

 

5

--------------------------------------------------------------------------------


 

36.0                        OFFSET CREDITS

 

To the exclusion of all others, Boeing or its assignee shall be entitled to all
industrial benefits or offset credits which might result from this Agreement or
Order.  Seller shall provide documentation or information, which Boeing or its
assignee may reasonably request to substantiate claims for industrial benefits
or offset credits.  Seller agrees to use reasonable efforts to identify the
foreign content of goods, which Seller either produces itself or procures from
other companies for work directly related to this Agreement.  Promptly after
selection of a non-U.S. subcontractor or supplier for work under this Agreement,
Seller shall notify Boeing of the name, address, subcontract point of contact
(including telephone number) and dollar value of the subcontract.

 

37.0                                                                        NO
JOINT VENTURE, AGENCY OR PARTNERSHIP RELATIONSHIP

 

This Agreement shall not constitute, give effect to, or otherwise imply a joint
venture, partnership, agency or formal business organization of any kind between
Boeing and Seller.

 

38.0                        APPLICABLE LAW

 

This contract shall be governed by the laws of the State of Washington.  No
consideration shall be given to Washington’s conflict of law rules.  This
contract excludes the application of the 1980 United Nations Convention on
Contracts for the International Sale of Goods.  Boeing and Seller hereby
irrevocably consent to and submit themselves exclusively to the jurisdiction of
the applicable courts of King County, Washington and the federal courts of
Washington State for the purpose of any suit, action or other judicial
proceeding arising out of or connected with any Order or the performance or
subject matter thereof.  Boeing and Seller hereby waive and agree not to assert
by way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that (a) Boeing and Seller are not personally subject to
the jurisdiction of the above-named courts, (b) the suit, action or proceeding
is brought in an inconvenient forum or (c) the venue of the suit, action or
proceeding is improper.

 

39.0                        ORDER OF PRECEDENCE

 

The order of precedence of the terms and conditions of this GTA when compared to
the terms and conditions of other documents is determined by the Order of
Precedence section in the relevant SBP.

 

40.0                        ELECTRONIC ACCESS

 

The following provisions set forth the additional requirements for Seller’s
Electronic Access to the Boeing Systems.  For purposes of the work to be

 

43

--------------------------------------------------------------------------------


 

performed under this contract, the provisions set forth herein relative to
Electronic Access shall supersede and replace any prior agreements between
Seller and Boeing related to Electronic Access.  For purposes of these
provisions “Electronic Access” is defined as access by Seller or any Seller
Personnel to the Boeing Systems using any access or transmission method,
including without limitation the World Wide Web, Internet, or private data
transmission lines.  For purposes of this provision, “Boeing Systems” is defined
as any electronic information systems operated by or on behalf of Boeing,
including without limitation, facilities, network equipment, telecommunications
networks, software, files and data.  For the purpose of this provision, Seller
Personnel is defined as any of Seller’s employees, contract labor, consultants,
advisers, or leased employees who have been authorized to access Boeing Systems.

 

Subject to Boeing revocation or termination at Boeing’s discretion, Boeing
grants to Seller a limited, nontransferable, nonexclusive revocable right to
access the Boeing Systems electronically, solely during the term of the contract
and solely to the extent authorized by Boeing and necessary for Seller to
perform under, and in accordance with the terms of, this contract.  Seller shall
not access or use the Boeing Systems for any other purpose.

 

Without limiting the generality of the foregoing, Seller shall not, unless
authorized in writing by Boeing: (a) export or save locally any Proprietary
Information and Materials from the Boeing Systems to Seller’s system or any
other computing resources or media except in support of the work to be performed
under this contract, (b) make any derivative uses of the Boeing Systems or the
Proprietary Information and Materials except in support of the work to be
performed under this contract, (c) use any data mining, robots, or similar data
gathering and extraction methods, (d) use any frame or framing techniques to
enclose any Proprietary Information and Materials found on the Boeing Systems,
or (e) access any Proprietary Information and Materials marked as “Boeing
Proprietary” or “Limited” (whether electronically or in hard copy) or “Limited
Distribution” (collectively, the “Unauthorized Proprietary Information and
Materials”) or (f) attempt to gain access to Unauthorized Proprietary
Information and Materials or restricted portions of the Boeing System through
reverse engineering, decompiling, or disassembling any portion of the Access
Controls, for purposes of this provision Access Controls means a set of controls
and/or mechanisms used to authenticate the identity of a system user and
authorize access, including, but not limited to, user identifications and
passwords, tokens, smart cards and biometrics.  If Seller inadvertently accesses
any Unauthorized Proprietary Information and Materials or restricted portions of
the Boeing Systems, Seller shall: (1) not read such Unauthorized Proprietary
Information and Materials, (2) notify Boeing of such inadvertent access to
Unauthorized Proprietary Information and Materials, and (3) cooperate with
Boeing to avoid future access to

 

44

--------------------------------------------------------------------------------


 

Unauthorized Proprietary Information and Materials and/or Boeing Systems. 
Seller acknowledges that any attempts by Seller or any Seller Personnel to
circumvent any security measures designed to prevent unauthorized access to the
Boeing Systems may be in violation of the U.S. Federal Computer Fraud and Abuse
Act and other applicable laws, may subject the violator to criminal and civil
penalties, and will be grounds for immediate suspension of Electronic Access and
for termination of the contract.  This provision does not grant to Seller any
ownership interest in, or any express or implied license or right to, any of the
Proprietary Information and Materials or to any software or intellectual
property rights owned by Boeing or any third party.  Seller agrees that it will
abide by and shall not remove any restrictive legends or markings in the
Proprietary Information and Materials or Boeing Systems.  If Seller is unsure
about the scope of authorized Electronic Access, Seller agrees to contact
Boeing’s Authorized Procurement Representative for instruction.

 

Seller may request, and Boeing may provide in its sole discretion, Electronic
Access for Seller Personnel on a “need to know” basis in order for Seller to
fulfill its obligations or perform under the contract.  Seller shall: (1) ensure
that all Seller Personnel with Electronic Access review and agree in writing to
abide by the terms of this provision, and any other applicable provision
contained in this contract, prior to Seller requesting Electronic Access for
such Seller Personnel, (2) maintain complete and accurate records of all Seller
Personnel who are granted Electronic Access, and provide such records to Boeing
upon request, and (3) be fully responsible for the acts and omissions of all
Seller Personnel with respect to their Electronic Access, including without
limitation, Seller Personnel’s use or disclosure of Proprietary Information and
Materials obtained through such Electronic Access, or Seller Personnel’s actions
while in possession of such Proprietary Information and Materials.

 

Prior to initiating any Electronic Access, each Seller Personnel who needs
Electronic Access will be required to: (a) obtain from Boeing an Electronic
Access account and access controls, and (b) participate in a security briefing
in accordance with Boeing specifications.  Seller shall assign a single focal
(who may be changed at any time with written notice to Boeing) to initiate
requests for Electronic Access for Seller Personnel, to coordinate security
briefings, to coordinate with Boeing regarding notices of actual or potential
security breaches, and to maintain records.  Seller shall take all reasonable
precautions to prevent the loss, disclosure, reverse engineering or compromise
of Access Controls.  Seller shall immediately notify Boeing if it believes that
any Access Control has been compromised.  Seller shall ensure that Seller
Personnel do not access the Electronic Access through any mechanism other than
the Access Controls, regardless of whether such alternative is available.
 Seller acknowledges that the access controls are for specific individual use
only, and are not

 

45

--------------------------------------------------------------------------------


 

transferable and shall be maintained in confidence by Seller.  Seller agrees to
review (at least every 3 months) each of Seller Personnel’s Electronic Access
requirements; provided, however that Seller agrees to maintain complete and
accurate records of each of the company’s employees who are granted Electronic
Access and to provide such records to Boeing upon request.  Seller agrees to
immediately initiate a request to terminate the Electronic Access of individual
Seller Personnel in the event of the reassignment, resignation or termination of
any Seller Personnel to whom Electronic Access has been granted.

 

Boeing may be required to obtain information concerning citizenship or immigrant
status of Seller Personnel obtaining Electronic Access.  Seller agrees to
furnish this information when requesting Electronic Access.  Information
submitted by Seller shall be certified by an authorized representative of Seller
as being true and correct.  Access to certain Boeing Systems may be limited due
to Boeing compliance with applicable U.S. export control laws.  Where access is
granted, Seller shall be responsible for obtaining all export licenses required,
where applicable, for each such Seller Personnel, including to allow such Seller
Personnel to perform the work to which he or she is assigned, and Seller shall
comply with any additional export control restrictions as required by applicable
laws, rules and regulations.

 

To the fullest extent consistent with Applicable Law, Boeing has the right to
monitor, record, retrieve and disclose to others (including, but not limited to,
law enforcement officials) all information, including the content of
communications, related to any Electronic Access by Seller and Seller Personnel.

 

In the event Seller discovers or is notified of a security breach or potential
security breach, Seller shall immediately: 1) notify Boeing of such security
breach or potential security breach and of the Proprietary Information and
Materials involved; and, 2) assist Boeing in investigating, remedying (including
assurance of no recurrence) and taking any other action Boeing deems necessary
regarding any security breach or potential security breach and any dispute,
inquiry or claim that concerns such security breach or potential security
breach.  Seller shall make the notification required in this Section by sending
to abuse@boeing.com, with a courtesy copy to the applicable procurement
representative, an electronic mail message specifying the information required
in this Section.  Nothing contained in this Section is intended to limit any of
Boeing’s rights or remedies under this contract or otherwise.  Seller agrees to
permit Boeing to review its security control procedures and practices via
physical or electronic access by Boeing, including access to Seller facilities
in which such systems are located, as well as any and all premises where
maintenance, storage or backup activities are performed.  Seller agrees to

 

46

--------------------------------------------------------------------------------


 

assist Boeing in investigating, remedying (including assurance of nonrecurrence)
and taking any other action Boeing deems necessary regarding any security breach
or potential security breach and any dispute, inquiry or claim that concerns
such security breach or potential security breach.

 

SELLER EXPRESSLY AGREES THAT BOEING MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO
RELIABILITY OF ELECTRONIC ACCESS.

 

Any material breach of this GTA document Section 40.0 by Seller may be
considered a major breach of this contract for which Boeing may elect to cancel
any open orders between Boeing and the Seller, for cause, in accordance with the
provision of this GTA Section 13.0 “Cancellation for Default” or exercise any
other right of Boeing for an Event of Default under this contract.

 

EXECUTED in duplicate as of the date and year first written above by the duly
authorized representatives of the parties.

 

BOEING

 

SELLER

 

 

 

THE BOEING COMPANY By and Through its Division Boeing Commercial Airplanes

 

Spirit AeroSystems, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

 

 

Title:

 

Title:

 

 

 

Date:

 

Date:

 

47

--------------------------------------------------------------------------------